Mr. Justice Sears delivered the opinion of the Court. Appellants have abandoned those allegations of their petition which charge collusion in the procuring of the judgment note. The only question here presented is as to-the alleged want of authority in executing the warrant of attorney. This question is raised, not by the maker of the note, the judgment debtor, but by strangers to the transaction, whose right of interference, if any, must arise from the fact that they are creditors of the judgment debtor. It appears from the evidence that Murray, who executed the note and warrant of attorney in the name of the March-Davis Cycle Co., was treasurer and general financial officer of the company, and represented the company in all its dealings with the bank. No resolution by the board of directors of the company authorizing the execution of this note and warrant of attorney is shown. No other judgment note had ever been executed by the company. The execution of this note was not under the seal of the corporation. Without any showing of a resolution by the board of directors, it will yet be presumed, upon the facts here, that the financial officer of the corporation was empowered to execute the note and warrant of attorney. Atwater v. American Exchange Bank, 152 Ill. 605. And the fact that the corporate seal is not attached does not preclude such prima facie validity, there being no showing of want of authority. Snyder Bros. v. Bailey, 165 Ill. 447. And when judgment is confessed in open court, it is presumed that the authority to confess it was judicially passed upon by the court. Hall v. Jones, 32 Ill. 38. But whether the warrant of attorney was properly executed, and valid to empower the attorney who acted for the debtor in confessing this judgment or not, yet, in the absence of fraud, no question can be raised by appellants as to the authority of such attorney. Martin v. Judd, 60 Ill. 78; Farwell v. Huston, 151 Ill. 239; Havens & Geddis Co. v. First National Bank, 162 Ill. 35. There is here no showing of fraud or collusion. The judgment debtor does not question the authority upon which its attorney acted. The judgment is affirmed.